Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/515,333 filed on 18 July 2019. The response filed 3 March 2021 amends claims 1, 7, 8, 11-13, and 18-20, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3 March 2021 has been entered.

Response to Arguments
Independent Claims 1, 12, and 20
On pages 9-10 of the response filed 3 March 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 28 January 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 9-10, Applicant argues that neither Bajpay nor Behrendt teaches or suggests “wherein the group of historical alarm events comprises a plurality of events that previously occurred at an entity.” Applicant argues that Bajpay “merely teaches determining an alarm type without comparing an alarm to historical alarms.” 	Examiner respectfully agrees and finds this argument persuasive. Neither Bajpay nor Behrendt teaches or suggests “wherein the group of historical alarm events comprises a plurality of events that previously occurred at an entity.” At best, Behrendt discloses teaching an alarm type, wherein type 2 alarms comprise events associated with a cell. Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-11 and 13-19
On pages 9-10 of the response filed 3 March 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 28 January 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2010/0052924 A1 to Bajpay et al and US PGPUB 2018/0152338 A1 to Panigrahi et al.
Regarding Claim 1, Bajpay discloses a computer-implemented method comprising:  	identifying, by one or more processors (FIG. 7 and 0023 provides for control device/microprocessor 25 of AMS 24), a plurality of alarm events received during a predefined time window (0029 and 0033 provides for identifying fault alarm data received/tracked over given time intervals);  	comparing, by one or more processors, the plurality of alarm events with a plurality of groups of historical alarm events (0033-0035 provides for comparing, by control device 25, the fault alarm data with types 1-3 of historical alarm events) and determining a group of historical alarm events from the plurality of groups of historical alarm events that is most similar to the plurality of alarm events (0033-0035 provides for analyzing/determining that the type of alarm, i.e. a plurality of historical alarm events, is most similar to the fault alarm data);  	determining, by one or more processors, a first correlation among the plurality of events that previously occurred (0034-0036 and 0039 provides for determining, by control device 25, a similar volume, redundancy, or frequency of alarms, i.e. a correlation, among the type of alarms); and  	determining, by one or more processors, a root cause of the plurality of alarm events based on the first correlation (0039-0040 and 0049 provides for determining, by control device 25, a cause of fault alarm data based on alarm type). 	Bajpay doesn’t explicitly disclose wherein the group of historical alarm events comprises a plurality of events that previously occurred at an entity; and wherein the first correlation is among the plurality of events that previously occurred at the entity. 	Panigrahi, in a similar field of endeavor, discloses wherein a group of historical alarm events comprises a plurality of events that previously occurred at an entity (0004 and 0063 provides for wherein flood alarms over a time interval/window, i.e. a group of historical alarm events, comprise a plurality of alarms that occurred at device A); and  	wherein a first correlation is among the plurality of events that previously occurred at the entity (0063 provides for wherein the correlation is among the events through the interfaces/ports). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Panigrahi for flood alarm correlation based on events in a time window. The flood alarm correlation of Panigrahi, when implemented with the event storm detection of the Bajpay system, will 
Regarding Claim 5, the Bajpay/Panigrahi system discloses the method of claim 1, wherein the group of historical alarm events are obtained in a dynamically adjustable time slot (Panigrahi, 0038, 0047, 0050, and 0063 provides for wherein fault alarms are obtained in a given time window). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Panigrahi for establishing a sliding window to review events. The time window of Panigrahi, when implemented with the event storm detection of the Bajpay system, will allow one of ordinary skill in the art to build an algorithm that reviews events in terms of time. One of ordinary skill in the art would be motivated to utilize the time window of Panigrahi with the event storm detection of the Bajpay system in order to understand how events occur within a system in terms of time. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the time window of Panigrahi with the event storm detection of the Bajpay system 
Regarding Claim 11, the Bajpay/Panigrahi system discloses the method of claim 1, wherein determining the plurality of alarm events comprises:  	in response to one of the alarm events occurring in a predefined time window, grouping the one of the alarm events into the plurality of alarm events (Panigrahi, 0038, 0047, 0050, and 0063 provides for wherein fault alarms are obtained in a given time window). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Panigrahi for establishing a sliding window to review events. The time window of Panigrahi, when implemented with the event storm detection of the Bajpay system, will allow one of ordinary skill in the art to build an algorithm that reviews events in terms of time. One of ordinary skill in the art would be motivated to utilize the time window of Panigrahi with the event storm detection of the Bajpay system in order to understand how events occur within a system in terms of time. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the time window of Panigrahi with the event storm detection of the Bajpay system for the desirable purpose of determining how an event storm builds into an event by reviewing events temporally.
Regarding Claim 12
Regarding Claim 16, similar rejection where the method of claim 5 teaches the device of claim 16.
Regarding Claim 20, similar rejection where the method of claim 1 teaches the computer program product of claim 20.

Claims 2, 6, 8, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Bajpay/Panigrahi system as applied to claims 1 and 12 above, and further in view of US PGPUB 2019/0165988 A1 to Wang et al.
Regarding Claim 2, the Bajpay/Panigrahi system discloses the method of claim 1. 	The Bajpay/Panigrahi system doesn’t explicitly disclose wherein the first correlation is characterized by a first Bayesian network comprising nodes representing the group of historical alarm events and edges representing conditional dependencies among the group of historical alarm events, the first Bayesian network comprising a root node indicating a root cause of the group of historical alarm events; wherein the first Bayesian network is determined from a subgraph of a second Bayesian network comprising nodes representing entities and edges representing conditional dependencies among the entities; wherein the subgraph comprises nodes representing a group of entities associated with the group of historical alarm events and edges representing conditional dependencies among the group of entities, each node in the subgraph not being connected to any node in the second Bayesian network outside the subgraph. 	Wang, in a similar field of endeavor, discloses wherein a first correlation is (0031 provides for wherein a root cause correlation is characterized by an independent Bayesian network, wherein the nodes represent network failure events and edges represent causality relationships between each and every network failure event), the first Bayesian network comprising a root node indicating a root cause of the group of historical alarm events (FIG. 4B, 0031, and 0055 provides for root cause node 435, shown as a dashed line box, is the root cause of routers 445-460 port0 being down);  	wherein the first Bayesian network is determined from a subgraph of a second Bayesian network comprising nodes representing entities and edges representing conditional dependencies among the entities (FIGs. 4a and 4b, 0022, 0048, and 0056 provides for wherein the independent Bayesian network is determined from a sub-graph, i.e. routers 405c and 405d, of a second independent Bayesian network, i.e. routers 405a-d, wherein the nodes representing routers/entities and edges representing causality relationships among the routers);  	wherein the subgraph comprises nodes representing a group of entities associated with the group of historical alarm events and edges representing conditional dependencies among the group of entities (0031 provides for wherein a root cause correlation is characterized by an independent Bayesian network, wherein the nodes represent network failure events and edges represent causality relationships between each and every network failure event), each node in the subgraph not being connected to any node in the second Bayesian network outside the subgraph (FIG. 4b provides for nodes 445, 450, 455, and 460 are only connected to root cause node 435 and/or root cause node 440). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wang for Bayesian networks containing subgraphs. The Bayesian networks of Wang, when implemented with the event storm detection of the Bajpay/Panigrahi system, will allow one of ordinary skill in the art to visually graph events. One of ordinary skill in the art would be motivated to utilize the Bayesian networks of Wang with the event storm detection of the Bajpay/Panigrahi system in order to remediate the root cause of the event storm by reviewing the connections/dependencies between events/nodes. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the Bayesian networks of Wang with the event storm detection of the Bajpay/Panigrahi system for the desirable purpose of tracing dependencies between events to determine the root cause of an event storm.
Regarding Claim 6, the Bajpay/Panigrahi/Wang system discloses the method of claim 2, wherein the group of entities comprise hosts or applications where the alarm events occur (Wang, 0046 provides for the group of routers comprise routers where the failures occur). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wang for Bayesian networks containing subgraphs. The Bayesian networks of Wang, when implemented with the event storm detection of the Bajpay/Panigrahi system, will allow 
Regarding Claim 8, the Bajpay/Panigrahi/Wang system discloses the method of claim 2, further comprising:  	updating, by one or more processors, the subgraph of the second Bayesian network based on the plurality of alarm events (Wang, FIG. 1, 0022, 0029, and 0080 provides for updating, by processor 750 of root cause correlation system 110, the independent Bayesian network based on changes/updates to the topology); and  	updating, by one or more processors, the first Bayesian network by performing causal inference based on the updated subgraph of the second Bayesian network and the plurality of alarm events (Wang, 0031 and 0080 provides for updating, by processor 750 of root cause correlation system 110, the independent Bayesian networks by performing inferring on generated latent/hidden variable nodes that require processing to be determined as network failure events). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wang for 
Regarding Claim 13, the Bajpay/Panigrahi system discloses the device of claim 12. 	The Bajpay/Panigrahi system doesn’t explicitly disclose wherein the first correlation is characterized by a first Bayesian network comprising nodes representing the group of historical alarm events and edges representing conditional dependencies among the group of historical alarm events, the first Bayesian network comprising a root node indicating a root cause of the group of historical alarm events; wherein the first Bayesian network is determined from a subgraph of a second Bayesian network comprising nodes representing entities and edges representing conditional dependencies among the entities; wherein the subgraph comprises nodes representing a group of entities associated with the group of historical alarm events and edges representing conditional dependencies among the group of entities, each node in the (0031 provides for wherein a root cause correlation is characterized by an independent Bayesian network, wherein the nodes represent network failure events and edges represent causality relationships between each and every network failure event), the first Bayesian network comprising a root node indicating a root cause of the group of historical alarm events (FIG. 4B, 0031, and 0055 provides for root cause node 435, shown as a dashed line box, is the root cause of routers 445-460 port0 being down);  	wherein the first Bayesian network is determined from a subgraph of a second Bayesian network comprising nodes representing entities and edges representing conditional dependencies among the entities (FIGs. 4a and 4b, 0022, 0048, and 0056 provides for wherein the independent Bayesian network is determined from a sub-graph, i.e. routers 405c and 405d, of a second independent Bayesian network, i.e. routers 405a-d, wherein the nodes representing routers/entities and edges representing causality relationships among the routers);  	wherein the subgraph comprises nodes representing a group of entities associated with the group of historical alarm events and edges representing conditional dependencies among the group of entities (0031 provides for wherein a root cause correlation is characterized by an independent Bayesian network, wherein the nodes represent network failure events and edges represent causality relationships between each and every network failure event), each node in the subgraph not being connected to any node in the second Bayesian network outside the subgraph (FIG. 4b provides for nodes 445, 450, 455, and 460 are only connected to root cause node 435 and/or root cause node 440) and the group of entities comprising the entity associated with a correlated entity (FIG. 4b provides for nodes 445, 450, 455, and 460 are only connected to root cause node 435 and/or root cause node 440). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wang for Bayesian networks containing subgraphs. The Bayesian networks of Wang, when implemented with the event storm detection of the Bajpay/Panigrahi system, will allow one of ordinary skill in the art to visually graph events. One of ordinary skill in the art would be motivated to utilize the Bayesian networks of Wang with the event storm detection of the Bajpay/Panigrahi system in order to remediate the root cause of the event storm by reviewing the connections/dependencies between events/nodes. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the Bayesian networks of Wang with the event storm detection of the Bajpay/Panigrahi system for the desirable purpose of tracing dependencies between events to determine the root cause of an event storm.
Regarding Claim 17
Regarding Claim 19, similar rejection where the method of claim 8 teaches the device of claim 19.

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Bajpay/Panigrahi/Wang system as applied to claims 2 and 13 above, and further in view of US PGUB 2008/0031491 A1 to Ma et al.
Regarding Claim 3, the Bajpay/Panigrahi/Wang system discloses the method of claim 2, wherein the second Bayesian network is determined by:  	determining, by one or more processors, a third Bayesian network for a first time slot (Wang, 0022, 0029, 0064, and 0080 provides for determining, by processor 750 of root cause correlation system 110, independent Bayesian network for a specific time point), the third Bayesian network comprising nodes representing a first set of entities and edges representing conditional dependencies among the first set of entities (Wang, 0031 provides for an independent Bayesian network, wherein the nodes represent network failure events and edges represent causality relationships between each and every network failure event); 	determining, by one or more processors, a fourth Bayesian network for a second time slot (Wang, 0022, 0029, 0064, and 0080 provides for determining, by processor 750 of root cause correlation system 110, independent Bayesian network for a specific time point), the fourth Bayesian network comprising nodes representing a second set of entities and edges representing conditional dependencies among the second set of entities (Wang, 0031 provides for an independent Bayesian network, wherein the nodes represent network failure events and edges represent causality relationships between each and every network failure event). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wang for Bayesian networks containing subgraphs. The Bayesian networks of Wang, when implemented with the event storm detection of the Bajpay/Panigrahi system, will allow one of ordinary skill in the art to visually graph events. One of ordinary skill in the art would be motivated to utilize the Bayesian networks of Wang with the event storm detection of the Bajpay/Panigrahi system in order to remediate the root cause of the event storm by reviewing the connections/dependencies between events/nodes. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the Bayesian networks of Wang with the event storm detection of the Bajpay/Panigrahi system for the desirable purpose of tracing dependencies between events to determine the root cause of an event storm. 	The Bajpay/Panigrahi/Wang system doesn’t explicitly disclose combining, by one or more processors, the third and fourth Bayesian networks to obtain the second Bayesian network. 	Ma, in a similar field of endeavor, discloses combining, by one or more processors, third and fourth Bayesian networks to obtain a second Bayesian network (FIG. 2, 0019, and 0029 provides for combining, by processing unit 21, two slices of a temporal Bayesian network to obtain a dynamic Bayesian network). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ma for a dynamic 
Regarding Claim 4, the Bajpay/Panigrahi/Wang/Ma system discloses the method of claim 3, wherein the first time slot is determined based on a first alarm event and a second alarm event that are most correlated in a first time window (Wang, 0021 and 0029 provides for wherein the specific time point/slot is determined based on the current set of observed events, i.e. a first alarm event and a second alarm event, wherein the set of nodes are indexed/correlated in a historical snapshot, i.e. a first time window), and the second time slot is determined based on a third alarm event and a fourth alarm event that are most correlated in a second time window (Wang, 0021 and 0029 provides for wherein the specific time point/slot is determined based on the current set of observed events, i.e. a third alarm event and a fourth alarm event, wherein the set of nodes are indexed/correlated in a historical snapshot, i.e. a second time window). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wang for 
Regarding Claim 14, similar rejection where the method of claim 3 teaches the device of claim 14.
Regarding Claim 15, similar rejection where the method of claim 4 teaches the device of claim 15.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Bajpay/Panigrahi system as applied to claims 1 and 12 above, and further in view of US PGPUB 2019/0187672 A1 to Hollender et al.
Regarding Claim 7, the Bajpay/Panigrahi system discloses the method of claim 1. 	The Bajpay/Panigrahi system doesn’t explicitly disclose in response to the plurality of alarm events matching the group of historical alarm events determining, by (0025 provides for in response to a second time interval of alarm floods matching a first time interval of alarm floods), determining, by one or more processors, a joint probability of the group of historical alarm events (0025 and 0075 provides for determining, by processor 902, a similar degree, i.e. a joint probability, of the first time interval of alarm floods); and  	in response to the joint probability of the group of historical alarm events exceeding a predefined threshold, determining, by one or more processors, a first correlation among the group of historical alarm events (0025, 0041, and 0075 provides for in response to the similarity degree of the first interval of alarm floods being high, or exceeding a similarity threshold value, determining, by processor 902, the same or similar root cause, i.e. a first correlation).  	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hollender for determining a similarity degree between intervals in order to determine the root cause of an alarm flood. The similarity degree of Hollender, when implemented with the event storm detection of the Bajpay/Panigrahi system, will allow one of ordinary skill in the art to identify similar alarm floods within a cloud networking system. One of ordinary skill in the art would be motivated to utilize the similarity degree of Hollender with the event 
Regarding Claim 18, similar rejection where the method of claim 7 teaches the device of claim 18.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Bajpay/Panigrahi system as applied to claim 1 above, and further in view of US PGPUB 2014/0040916 A1 to Balakrishnan.
Regarding Claim 9, the Bajpay/Panigrahi system discloses the method of claim 1. 	The Bajpay/Panigrahi system doesn’t explicitly disclose further comprising extracting templates of the alarm events, and wherein the first correlation comprises conditional dependencies among the templates of the group of historical alarm events. 	Balakrishnan, in a similar field of endeavor, discloses extracting templates of the alarm events (0030 provides for extracting a group of keywords from an event dictionary), and wherein a first correlation comprises conditional dependencies among the templates of a group of historical alarm events (0027 and 0030 provides for wherein a first correlation comprises a strong relation/conditional dependencies among the group of keywords of the event dictionary that colors, i.e. yellow or red, event objects from previously classified events).  	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Balakrishnan for utilizing a dictionary to label/code event objects. The event dictionary of Balakrishnan, when implemented with the event storm detection of the Bajpay/Panigrahi system, will allow one of ordinary skill in the art to use keywords to identify event correlations. One of ordinary skill in the art would be motivated to utilize the event dictionary of Balakrishnan with the event storm detection of the Bajpay/Panigrahi system in order to remediate the root cause of the event storm by reviewing previous connections in the dictionary. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the event dictionary of Balakrishnan with the event storm detection of the Bajpay/Panigrahi system for the desirable purpose of identifying event correlations and labeling future event storms accordingly.
Regarding Claim 10, the Bajpay/Panigrahi/Balakrishnan system discloses the method of claim 9, further comprising:  	in response to one of the alarm events failing to match any of the extracted templates, extracting an additional template from the one of the alarm events failing to match any of the extracted templates (Balakrishnan, 0027, 0031, and 0040-0041 provides for in response to a keyword not describing the event message, generating new keywords, i.e. extracting an additional template); and  	updating the extracted templates by incorporating the additional template (Balakrishnan, 0032 and 0041 provides for updating the group of keywords in the event dictionary by incorporating the new correlations in new keywords). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Balakrishnan for utilizing a dictionary to label/code event objects. The event dictionary of Balakrishnan, when implemented with the event storm detection of the Bajpay/Panigrahi system, will allow one of ordinary skill in the art to use keywords to identify event correlations. One of ordinary skill in the art would be motivated to utilize the event dictionary of Balakrishnan with the event storm detection of the Bajpay/Panigrahi system in order to remediate the root cause of the event storm by reviewing previous connections in the dictionary. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the event dictionary of Balakrishnan with the event storm detection of the Bajpay/Panigrahi system for the desirable purpose of identifying event correlations and labeling future event storms accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2015/0032888 A1 to Dinger et al discloses an algorithm that produces a baseline of event rates at each device.
US PGPUB 2017/0118092 A1 to Dixon et al discloses generating rules based on parent events and similar patterns.
US PGPUB 2016/0182274 A1 to Kiesekamp et al discloses associating failed network elements with top alarms.
US PGPUB 2017/0344419 A1 to Watkins et al discloses a previously offending device for errors.
US PGPUB 2016/0094422 A1 to Poola et al discloses determining a strong correlation between nodes and a possible root cause.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459